14 Ill. App.2d 262 (1957)
144 N.E.2d 467
Fred L. Clark, a minor, by Flora Clark, his mother and next friend, Plaintiff-Appellant,
v.
Rockford Yellow Cab & Transfer Co., Ralph Calvert, Joseph Sciame, and Anthony Sciame, Defendants, Rockford Yellow Cab & Transfer Co., and Anthony Sciame, Appellees.
Gen. No. 10,980.
Illinois Appellate Court  Second District.
August 27, 1957.
Released for publication September 13, 1957.
John R. Snively, for appellant.
Frank P. North and Maynard & Maynard, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE CROW.
Affirmed  as to Anthony Sciame.
Reversed  as to Rockford Yellow Cab & Transfer Company.
Not to be published in full.